Citation Nr: 1452105	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-23 040	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial extraschedular evaluation under 38 C.F.R. § 3.321 for lumbar spine degenerative disc disease.

2.  Entitlement to separate evaluations for neurological abnormalities associated with lumbar spine degenerative disc disease, to include bowel and bladder dysfunction and lower extremity radiculopathies.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Rasputnis, Jebby
INTRODUCTION
	
The Veteran served on active duty from May 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran appealed that rating action.  In June 2013, the Board remanded the issues of the rating for his spinal disability and his entitlement to a total disability rating based on individual unemployability (TDIU).  In March 2014, the Board again remanded the matter of the Veteran's entitlement to a TDIU, but denied his appeal for an increased rating for his spinal disability.

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In an October 2014 Joint Motion for Remand, the portions of the Board's March 2014 decision which denied entitlement to separate ratings for neurological manifestations related to the spinal disability and denied referral for extraschedular evaluation under 38 C.F.R. § 3.321, were vacated.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2014).    

Prior to the issuance of the Board's November 10, 2014 decision, a properly completed VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of attorney Robert Chisholm, was submitted to VA.  However, the Board incorrectly continued to recognize Disabled American Veterans as the Veteran's representative.  As a result, the Veteran's correct, current representative was not provided appropriate notice regarding the status of the Veteran's case and the November 10, 2014 decision reflects the incorrect representative.  These errors constitute a denial of due process requiring vacatur.

Accordingly, the November 10, 2014 Board decision is vacated.




	                        ____________________________________________
	MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals


